Citation Nr: 1331764	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  07-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in Waco, Texas in September 2010.  This transcript has been associated with the file.

This case was previously brought before the Board in November 2011 and November 2012 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of her appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2012 Board remand the Veteran was scheduled for a VA examination in June 2013 to determine the current severity of her bilateral knee disabilities.  She failed to report for this examination and the AMC continued the denial for entitlement to an increased evaluation for her service-connected knee disabilities.  See June 2013 Supplemental Statement of the Case.

However, in August 2013 the Veteran submitted a statement indicating that she missed her June 2013 VA examination because she was hospitalized at the VA Medical Center in Temple, Texas.  She requested that she be rescheduled for her VA examination, noting that she would be living at the Temple facility until September 6, 2013.  Accordingly, she should be rescheduled for a VA examination.

On remand, the AOJ should obtain all outstanding treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for her service-connected knee disabilities.

a) After obtaining any appropriate authorizations for release of medical information, the AOJ must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The AOJ must associate with the claims file all outstanding medical treatment records from any VA treatment facility, to include Temple VA Medical Center.

c) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the AOJ.

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of her bilateral knee disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that (s) he has reviewed the folder in conjunction with the examination.  

a) The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's joints.

b) The examiner must report the complete range of motion for the bilateral knees.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  The examiner should also discuss any evidence of instability or locking of the bilateral knees.

c) Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

e) The examiner must also provide an opinion concerning the impact of the Veteran's bilateral knee disabilities on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities, alone or acting together.  

f) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  38 C.F.R. § 4.2.  This includes ensuring the examination reports contain adequate responses to the specific questions asked.

4.  Then readjudicate the claim for service connection in light of this and all other additional evidence.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


